UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4915 DNP Select Income Fund Inc. (Exact name of registrant as specified in charter) 200 South Wacker Drive, Suite 500, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Nathan I. Partain Lawrence R. Hamilton DNP Select Income Fund Inc. Mayer Brown LLP 200 South Wacker Drive, Suite 500 71 South Wacker Drive Chicago, Illinois 60606 Chicago, Illinois 60606 (Name and address of agents for service) Registrant’s telephone number, including area code: (312) 368-5510 Date of fiscal year end: December 31 Date of reporting period : September 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule of Investments follows. Fund Distributions and Managed Distribution Plan: Your Fund has been paying a regular 6.5 cent per share monthly distribution on its common stock since July 1997. In February 2007, the Board of Directors adopted a Managed Distribution Plan, which provides for the Fund to continue to make a monthly distribution on its common stock of 6.5 cents per share. Under the Managed Distribution Plan, the Fund will distribute all available investment income to shareholders, consistent with the Funds primary investment objective. If and when sufficient investment income is not available on a monthly basis, the Fund will distribute long-term capital gains and/or return capital to its shareholders in order to maintain the 6.5 cent per share distribution level. To the extent that the Fund uses capital gains and/or return of capital to supplement its investment income, you should not draw any conclusions about the Funds investment performance from the amount of the Funds distributions or from the terms of the Funds Managed Distribution Plan. The Fund distributed more than its income and capital gains during the year 2010; therefore, a portion of the distribution was a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital distribution does not necessarily reflect the Funds investment performance and should not be confused with yield or income. The amounts and sources of distributions reported in monthly statements from the Fund are only estimates and are not provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes depend upon the Funds investment experience during its fiscal year and may be subject to changes based on tax regulations. In early 2012, the Fund will send you a Form 1099-DIV for the calendar year 2011 that tells you how to report these distributions for federal income tax purposes. The Board may amend, suspend or terminate the Managed Distribution Plan without prior notice to shareholders if it deems such action to be in the best interests of the Fund and its shareholders. For example, the Board might take such action if the Plan had the effect of shrinking the Funds assets to a level that was determined to be detrimental to Fund shareholders. The suspension or termination of the Plan could have the effect of creating a trading discount (if the Funds stock is trading at or above net asset value), widening an existing trading discount, or decreasing an existing premium. The Managed Distribution Plan is described in a Question and Answer format on your Funds website, www.dnpselectincome.com, and discussed in the section of managements letter captioned About Your Funds Distribution Policy. November 3, 2011 Dear Fellow Shareholders: Performance Review: Consistent with its primary objective of current income and its Managed Distribution Plan, the Fund declared three monthly distributions of 6.5 cents per share of common stock during the third quarter of 2011. The 6.5 cent per share monthly rate, without compounding, would be 78 cents annualized, which is equal to 7.80% of the September 30, 2011, closing price of $10.00 per share. Please refer to the inside front cover of this report and the portion of this letter captioned About Your Fund for important information about the Fund and its Managed Distribution Plan. Your Fund had a total return (income plus change in market price) of 2.09% for the quarter ended September 30, 2011, which was slightly less than the 2.79% return of the composite of the S&P Utilities Index and the Barclays Capital U.S. Utility Bond Index, reflecting the stock and bond ratio of the Fund. In comparison, the S&P Utilities Index  a stock-only index  had a total return of 1.55%. The continuing sovereign debt crisis in Europe and concerns about a potential global economic slowdown intertwined with partisan politics at home to produce broad equity market quarterly returns that were the worst since the fourth quarter of 2008. For example, the S&P 500 was down 8.53%. Compared to broad market performance during this period, the defensive nature of your Funds investments continued to be the right place to be. On a longer-term basis, as of September 30, 2011, your Fund had a five-year cumulative total return of 44.42%, which is higher than the 30.45% return of the composite of the S&P 500 Utilities Index and the Barclays Capital Utility Bond Index, reflecting the stock and bond ratio of the Fund. In comparison, the S&P 500 Utilities Index had a total return during that period of 20.95%. It is important to note that the composite and index returns stated here and below include no fees or expenses, whereas the Funds NAV returns are net of expenses. The table below compares the performance of your Fund to various market benchmarks. Cumulative Total Return* For the period indicated through September 30, 2011 DNP Select Income Fund Inc. Composite Index S&P 500 Utilities Index Barclays Capital Utility Bond Index Market NAV One year 10.8% 13.0% 11.0% 12.0% 8.0% Five years 44.4% 36.9% 30.5% 21.0% 51.5% * Total return includes dividends reinvested in the Fund or index, as applicable. The Composite Index is a composite of the returns of the S&P 500 Utilities Index and the Barclays Capital Utility Bond Index, weighted to reflect the stock and bond ratio of the Fund. Performance returns for the S&P 500 Utilities Index and Barclays Capital Utility Bond Index were obtained from Bloomberg LLP. Fund returns were obtained from the Administrator of the Fund. Past performance is not indicative of future results. Fracking for Natural Gas: Natural gas is the cleanest burning fossil fuel, emitting approximately half the carbon dioxide (CO
